UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                                No. 08-7485


ROGER KELLEY,

                  Plaintiff – Appellant,

             v.

LARRY POWERS, Director, Spartanburg County Detention Center;
TERESA SPELLER, Head of Security at Spartanburg County
Detention Center,

                  Defendants – Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Beaufort.    G. Ross Anderson, Jr., District
Judge. (9:07-cv-03655-GRA)


Submitted:    January 7, 2009                 Decided:   January 20, 2009


Before WILKINSON, KING, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Roger Kelley, Appellant Pro Se. Andrew Todd Darwin, HOLCOMBE,
BOMAR, GUNN & BRADFORD, PA, Spartanburg, South Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Roger       Kelley     appeals       the     district       court’s      order

denying relief on his 42 U.S.C. § 1983 (2000) complaint.                                   The

district court referred this case to a magistrate judge pursuant

to   28    U.S.C.    § 636(b)(1)(B)          (2006).          The    magistrate       judge

recommended       that    relief      be    denied      and    advised     Kelley      that

failure      to      file     timely,        specific         objections         to    this

recommendation could waive appellate review of a district court

order     based    upon     the    recommendation.            Despite     this   warning,

Kelley    failed     to     file    specific      objections        to   the    magistrate

judge’s recommendation; he only restated the claims raised in

his complaint.

             The     timely        filing    of    specific         objections        to     a

magistrate        judge’s     recommendation         is    necessary       to    preserve

appellate review of the substance of that recommendation when

the parties have been warned that the failure to object will

waive appellate review.              See Wright v. Collins, 766 F.2d 841,

845-46 (4th Cir. 1985); see also Thomas v. Arn, 474 U.S. 140

(1985).     Kelley has waived appellate review by failing to file

specific objections after receiving proper notice.                         Accordingly,

we affirm the judgment of the district court.

             We dispense with oral argument because the facts and

legal     contentions       are    adequately      presented        in   the     materials



                                             2
before   the   court   and   argument   would   not   aid   the   decisional

process.

                                                                    AFFIRMED




                                    3